Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Preliminary Amendment
The preliminary amendment filed on November 27, 2018 has been entered.
In view of the amendment to the specification, paragraphs [0009], [0012], [0023 and [0035] of the specification have been acknowledged.
In view of the amendment to the claims, the amendment of claims 4, 7 and 18-19 have been acknowledged.

Examiner has reviewed the specification and the claim invention of the present application. Examiner has completed the prior art reference search. However,  Examiner has not discovered any prior art reference which fully teaches the pending claims, either singly or in an obvious combination. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has completed the prior art reference search and discovered the closest prior art references: RISINGER et al (US Patent Application Publication 2017/0286284 A1), Yang et al (US Patent Application Publication 2019/0324759 A1), Frolikov (US Patent Application Publication 2019/0227718 A1) and Feng et al (US Patent Application Publication 2018/0307972 A1).

Independent claims 1, 13 and 19 are directed to a method/a system for machine learning corresponding to slab based memory management. Each claim specifically requests “the processing circuit being connected to a first memory and to a second memory”; “request a first memory allocation from the first memory, the first memory allocation comprising a plurality of first segments, a first segment of the plurality of first segments having a size sufficient to store a data object of a first kind”; “determine that all of the first segments are in use in response to determine that the result of the first calculation will be a data object of the first kind”; “identify a least recently used first segment from among the plurality of first segments in response to determine that all of the first segments are in use, the least recently used first segment having a physical address”; “copy contents of the least recently used first segment to the second memory” and “perform the first calculation; and store the result of the first calculation in the least recently used first segment”.

The prior art reference RISINGER et al discloses techniques of dynamic memory allocation in a behavioral recognition system. RISINGER discloses that a server system includes a host CPU, GPU device, data driver and machine learning engine (As shown in FIGS. 1-3); and the data driver uses he parallel computing capabilities provided by the GPU to processes input data sent from source devices for analysis by the machine learning engine. More specifically, FIG. 6 of RISINGER discloses a method for dynamically allocating memory via host-side and device-side memory pools. The data driver receives a request to allocate a chunk of memory for data having a specified size; determines whether a chunk of memory that is large enough to contain the data is available in the memory pool; then allocate a memory chunk from unallocated memory or from the memory pool for processing the input data in the GPU (Paragraphs [0053]-[0057]). In additional, FIG. 7 of RISINGER discloses a method for deallocating memory from a given memory pool. The method discloses that the memory management component evaluates timestamps associated with the memory chunk that indicate the instance that the memory chunk was most recently allocated to data to determine whether the period that the memory chunk currently remains unallocated for a specified amount of time; then releases the unused memory chunk from the memory pool if the memory chunk is unused for a certain amount of time (Paragraph [0058]-[0059]). Furthermore, FIG. 8 of RISINGER discloses a flow for preparing a composite of multiple feeds of data for transfer between host and device (Paragraphs [0061]-[0062]). 

The prior art reference Yang et al discloses methods/systems uses an execution pipeline on a multi-processor platform for deep learning. More specifically, FIG. 17 of Yang describes a multiple core processing system with a network analyzer and a network executor and FIG. 18 of Yang describes the operations performed by the analyzer and the executor. The operations describes that the analyzer receives a workload to run on a deep learning network; analyzes the computation distribution of the workload across the network nodes and groups the network nodes into groups. Then a network executor allocates a memory block for the input workload and assigns each group to a processing core or other type of resource of the multi-core platform; executes the workload and provides results to further processes (Paragraphs [0204]-[0212]).

The prior art reference Frolikov discloses techniques of the storage resource allocated from a storage device for an account on a computing device is managed as a named set of logical addresses. FIG. 1 of Frolikov shows a computer system and a host communicates with a storage device. A controller of the storage device performs machine learning and pattern recognition in response to a request from the host/sensor input. More specifically, Frolikov discloses a method to manage namespaces based on blocks of logical addresses (as shown in FIG. 6). Frolikov discloses a contiguous logical address capacity of non-volatile storage media is divided into blocks according to a predetermined block size; maintaining a data structure with content identifying free blocks and blocks allocated to namespaces in use; determines a request for deleting/creating a namespace to release allocated blocks/allocate free blocks; updates) the content of the data structure to identify the currently available free blocks and blocks allocated to currently existing namespace; access a logical address in a particular namespace by translating the logical address to a physical address using the content of the data structure based on the request (Paragraphs [0089]-[0093]). 

The prior art reference Feng et al discloses a method/system for local multicast in single-host multi-GPU machines of a deep learning system. Feng discloses a network of data processing systems (as shown in FIG. 1). The system includes servers implemented with a deep learning neural network in a multi-GPU to perform one or more data processing tasks by neural network applications based on the request (FIG. 4; paragraph [0063]). More specifically, FIG. 5 of Feng describes an address mapping table includes a unified virtual address mapped to physical addresses associated with each of GPUs (Paragraph [0065]) and FIG. 6 of Feng describes a process for local multicast broadcast of neural network model parameters and monitor the model parameters updating by using the address mapping table (Paragraphs [0069]-[0071).

However, the search results failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 13 and 19. Accordingly, claims 1, 13 and 19  are allowed.

Dependent claims 2-12 depend from independent claim 1, dependent claims 14-18 depend from independent claim 13, dependent claim 20 depends from independent claim 19. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616